DETAILED ACTION

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2021 has been entered.


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-10 and 23 are pending in the application.  Claims 6, 11-22 have been cancelled.
Amendments to claim 1, filed on 4/7/2021, have been entered in the above-identified application.

Examiner’s Comment

Claim 7 recites “ tert-butyl acrylate mixtures thereof” in line 4.  It appears that the claim should recite “”tert-butyl acrylate and mixtures thereof”.



REJECTIONS

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 8, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Regarding claim 5, the phrases "preferably", “more preferably”, “still more preferably”, “particularly preferably” and “most preferably” render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  
Regarding claim 8, the phrases "preferably", “more preferably”, “still more preferably”, “most preferably” and “in particular” render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  
Regarding claim 9, the phrases "preferably", “most preferably” and “in particular” render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  
Regarding claim 10, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  



Claim Rejections - 35 USC § 103
Claims 1-5, 7-10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kantner et al. (US Patent Application No. 2010/0267302) in view of Hardner et al. (US Patent No. 6,432,529).
Regarding claim 1, Kantner et al. teach a silicone gel coated adhesive layer structure (page 1, paragraphs [0009], [0010]) comprising a first layer having a porous backing material (page 1, paragraph [0010]), on one side of the porous backing material, an intermediate layer which comprises acrylic acid copolymer (page 1, paragraph [0010]) and on the intermediate layer, a layer made of a cured/crosslinked, adhesive silicone gel (page 1, paragraphs [0010]).
Kantner et al. fail to teach wherein the acrylic acid copolymer is crosslinked by UV radiation.  However, Hardner et al. teach an adhesive tape comprising a layer of UV crosslinkable acrylic self-adhesive and a medical nonwoven backing.  Suitable acrylic adhesive compositions are copolymers of (meth)acrylic acid and esters thereof with 1-25 carbon atoms (col. 3, ll. 54 to col. 4, ll. 33).  The adhesion properties (including bond strength, unrolling force) of the adhesive layer can be adjusted by varying the degree of crosslinking by way of the UV dose.  See Example 2.  
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the acrylic adhesive composition of Kantner et al. to be UV crosslinkable as that of Harder et al. in order to exhibit good adhesion properties (Hardner et al., col. 4, lines 38-40).
The product-by-process limitations “applied on the intermediate layer” and “wherein the acrylic acid copolymer is crosslinked by UV radiation through the porous backing material of the first layer” would not be expected to impart distinctive structural characteristics to the adhesive layer structure.  The product itself does not depend on the process of making it.  MPEP 2113.  It can therefore be ascertained that the adhesive layer structure of Kantner et al., as modified by Hardner et al., possesses the same characteristics as the Applicant’s claimed adhesive layer structure.
Regarding claim 2, Kantner et al. teach wherein the intermediate layer and the adhesive silicone gel are present only on one side of the porous backing material (page 1, paragraph [0010]).
Regarding claim 3, Kantner et al. teach wherein the porous backing material is selected from the group consisting of non-woven materials, fabrics, knitted fabrics, foam materials and films (page 1, paragraph [0013], page 2, paragraph [0015]).
Regarding claim 4, Kantner et al. teach wherein the porous backing material is produced from natural material or plastic (page 2, paragraphs [0015], [0016]).
Regarding claim 5, Kantner et al. teach wherein the intermediate layer is present on the porous backing material in a quantity of from about 15 g/m2 to about 80 g/m2 (page 2, paragraph [0021]).
Kantner et al. fail to teach wherein the intermediate layer is crosslinked.  However, Hardner et al. teach an adhesive tape comprising a layer of UV crosslinkable acrylic self-adhesive and a medical nonwoven backing.  Suitable acrylic adhesive compositions are copolymers of (meth)acrylic acid and esters thereof with 1-25 carbon atoms (col. 3, ll. 54 to col. 4, ll. 33).  The adhesion properties (including bond strength, unrolling force) of the adhesive layer can be adjusted by varying the degree of crosslinking by way of the UV dose.  See Example 2.  
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the acrylic adhesive composition of Kantner et al. to be crosslinkable as that of Harder et al. in order to exhibit good adhesion properties (Hardner et al., col. 4, lines 38-40).
Regarding claim 7, Kantner et al. teach wherein the acrylic acid copolymer is produced from monomers of the group consisting of acrylic acid, butyl acrylate and 2-ethylhexyl acrylate (page 2, paragraph [0018]). 
Regarding claim 8, Kantner et al. teach wherein one side of the porous backing material is at least 75% covered with the intermediate layer (page 2, paragraph [0018]).
Regarding claim 9, Kantner et al. teach wherein the crosslinked, adhesive silicone gel layer is present on the intermediate layer in a quantity of from about 20 g/m2 to about 150 g/m2 (page 1, paragraph [0010], page 2, paragraph [0025]).
Regarding claim 10, Kantner et al. teach wherein the adhesive layer structure is a medical product (page 1, paragraphs [0009], [0013]). 
Regarding claim 23, Kantner et al. teach a medical product having a silicone gel coated, adhesive layer structure (page 1, paragraphs [0009], [0010], [0013]) comprising a first layer having a porous backing material (page 1, paragraph [0010]), on one side of the porous backing material, an intermediate layer which comprises acrylic acid copolymer (page 1, paragraph [0010]) and on the intermediate layer, a layer made of a cured/crosslinked, adhesive silicone gel (page 1, paragraphs [0010]) and adapted for securing a medical device to skin (page 1, paragraph [0013]).
Kantner et al. fail to teach wherein the acrylic acid copolymer is crosslinked by UV radiation.  However, Hardner et al. teach an adhesive tape comprising a layer of UV crosslinkable acrylic self-adhesive and a medical nonwoven backing.  Suitable acrylic adhesive compositions are copolymers of (meth)acrylic acid and esters thereof with 1-25 carbon atoms (col. 3, ll. 54 to col. 4, ll. 33).  The adhesion properties (including bond strength, unrolling force) of the adhesive layer can be adjusted by varying the degree of crosslinking by way of the UV dose.  See Example 2.  
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the acrylic adhesive composition 
The product-by-process limitation “wherein the acrylic acid copolymer is crosslinked by US radiation through the porous backing material of the first layer” would not be expected to impart distinctive structural characteristics to the adhesive layer structure.  The product itself does not depend on the process of making it.  MPEP 2113.  It can therefore be ascertained that the adhesive layer structure of Kantner et al., as modified by Hardner et al., possesses the same characteristics as the Applicant’s claimed adhesive layer structure.


Response to Arguments
Applicant's arguments filed 4/7/2021 with respect to claims 1-5, 7-10, 23 of record have been carefully considered but are moot due to the new grounds of rejection.
Applicant argues that Mr. Zimmerman declares that there is no disclosure by Kantner of crosslinking an uncrosslinked acrylic intermediate layer by UV radiation or ii) further crosslinking a previously to some extent crosslinked acrylic intermediate layer material by UV radiation when producing the crosslinked acrylic intermediate layer material recited in the claims.  It is the Examiner’s position that Kantner is not relied upon for teaching a UV crosslinked intermediate layer.  Harder et al. are relied upon for teaching an acrylic acid copolymer crosslinked by UV radiation.  
Applicant argues that according to Mr. Zimmerman, as described, a previously to some extent UV crosslinked acrylic material can be applied to the porous backing and then further crosslinked by UV radiation, or an uncrosslinked intermediate layer material can be crosslinked by way of UV radiation after its application to the porous backing.  Due to the crosslinking of the acrylic material by use of UV radiation, it is possible to obtain a crosslinked material layer which provides good adherence to the backing material on one side and also to the silicone gel material on the other side.  It is the Examiner’s position that Applicant’s arguments are not commensurate in scope with the claims.  The instant claims require acrylic acid copolymer crosslinked by UV radiation.  The claims do not specify that the acrylic material is previously crosslinked or uncrosslinked.  Also, the good adherence discussed is not claimed.  As pointed out by Applicant, this is disclosed in paragraphs [0036] and [0037], not in the claims.  Further, Harder et al. are relied upon for teaching an acrylic acid copolymer crosslinked by UV radiation.  
Applicant argues that UV crosslinking of the intermediate layer is not described or suggested by Kantner and of necessity does not occur in the described method of Kantner and there is no such intermediate layer disclosed in Harder.  It is the Examiner’s position that Harder is relied upon for teaching an acrylic copolymer crosslinked by UV radiation.  Kantner is relied upon for teaching the claimed first layer on a porous backing, acrylic acid intermediate layer and crosslinked adhesive silicone gel layer. 
Applicant argues that UV radiation crosslinking provides a gradient in the crosslinking over the layer thickness while those other crosslinking methods including 
Applicant argues that Mr. Zimmerman declares that there is no disclosure, suggestion or any hint by Kantner to provide such a crosslink, and in particular UV radiation crosslinked, intermediate layer which provides good adhesion to the backing layer and also to the silicone gel layer.  This additional element of adhesion is not found in the art, and additionally prevents permeating or bleeding of the silicone-gel material through the backing layer to the remote side of the backing prior to its crosslinking.  It the Examiner’s position that Applicant’s arguments are not commensurate in scope with the claims.  The instant claims make no reference to good adhesion to the backing and silicone gel layer, nor do the claims make reference to preventing permeating or bleeding of the silicone-gel material through the backing layer to the remote side of the backing prior to its crosslinking.  Further, Harder et al. are relied upon for teach an acrylic acid copolymer crosslinked by UV radiation.
Applicant argues that Exhibit A shows that there is an increase in adhesion force between the backing material and the intermediate adhesive acrylic layer obtained by the UV curing of the acrylic material and thus provides additional compelling basis for patentability.  It is the Examiner’s position that an increase in adhesion force between the backing material and the intermediate adhesive acrylic layer obtained by the UV curing of the acrylic material is not claimed.  Harder et al. are relied upon for teaching 
The Zimmermann Declaration has been given decisive weight.  However, the Declaration is not persuasive for the reasons stated above.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        7/12/2021